Order, Supreme Court, New York County, entered June 16,1972, unanimously reversed, on the law and the facts, without costs and without disbursements, and motion to take the deposition of Maurice Goodman as a witness in -the action granted. Defendant upon a motion for summary judgment obtained an affidavit from Maurice Goodman. Upon the return of the motion defendant was confronted with another affidavit from the same affiant giving a different and quite contradictory version of the operative facts. Defendants promptly moved to depose the witness. We believe that these facts constitute special circumstances entitling the defendant to examine. Concur—Markewich, J. P., Kupferman, Murphy, McNally and Steuer, JJ.